Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art,
Drees et al (US 2011/0047418) discloses a building management system (BMS) is configured to control, monitor, and manage devices in or around a building or building area. A controller of the BMS collects equipment data from the building equipment and using the building equipment data to control the building equipment. The controller also processes the collected building equipment data relative to a rule condition, detects a fault in the building equipment based on the processing of the collected building equipment data relative to the rule condition, and reports the detected fault to the master controller.
Nair (US 2017/0068409) disclose a method for dynamically modeling relationships between a plurality of entities. The method includes selectively storing at least the values of each of the attributes of each of the entities, the information corresponding to the relationships between the entities, and the information corresponding to the smart attributes, analyzing the smart attributes and the rules specified by the user for modeling the entities, and dynamically deciding upon the relationships between the entities to be modeled. 
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims, summarized as creating and managing a data structure including a plurality of digital twins representing at least one of devices, people, or spaces, the plurality of digital twins associated with at least one of a plurality of attributes via a plurality of relationships, one relationship of the plurality of relationships relating one digital twin of the plurality of digital twins to one attribute of the plurality of attributes; receiving building data from a data source, the building data indicating a workflow for performing maintenance on at least one of the devices or the spaces; generating a workflow digital twin to provide a virtual representation of the workflow and translating data of the building data into one or more attributes of the workflow digital twin, the one or more attributes related to the workflow digital twin via one or more relationships of the plurality of relationships; adding the workflow digital twin to the data structure; and providing output data to one or more systems to cause the maintenance to be implemented, the output data based on the workflow digital twin and the one or more attributes. Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456